DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 24, 2021, June 16, 2021, and August 19, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “the second control signaling” has no antecedent basis. Claim 7 depends on claim 4, which depends on claim 1. There is no mention of second control signaling in claim 1 or claim 4. Thus, it is unclear what “the second control signaling” refers to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because claims 17-20 are directed to a computer-readable storage medium which, given its broadest reasonable interpretation, would typically covers forms of both non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. 
In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach. A claim drawn to such a computer readable medium (or the like) that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2012/0221678).
Regarding claims 1 and 13, Tanaka discloses or suggests a method and a device for transmission control, the method and the device comprising:
at least one processor (see at least paragraphs 170-176, CPU); and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor 
sending, first control signaling to a second device that instructs the second device to send a first group of data packets (see at least paragraph 432, sending a request packet that instructs the destination device to transmit a group of data packets), the first control signaling comprises a first packet sequence number, a first packet sequence number range, and a first transmission time interval, the first group of data packets corresponds to sequence numbers within the first packet sequence number range starting from the first packet sequence number, and the first transmission time interval indicates a time interval for sending data packets of the first group of data packets (see at least Fig. 12 and paragraphs 386-405, the request packet comprises a start sequence number, a sequence number range, and a deadline indicating a transmission time interval for transmitting data packets of the group of data packets (e.g., the packet with the sequence number Qfrom to the packet with the sequence number Qto)); and
receiving, from the second device, at least one data packet in the first group of data packets (see at least paragraphs 429 and 430, receiving data packets indicated in the request packet from the destination device);
regarding claims 2 and 14, sending, second control signaling based on a first data packet of the at least one data packet received from the second device (see at least paragraph 432, sending a second request packet that instructs the destination device to transmit a group of data packets, where the loss detecting unit determines whether or not the sequence number Q is a sequence number previously requested for transmission, where the request packet can be 
regarding claims 3 and 15, the first control signaling is encapsulated in a first control frame, and the first control frame comprises a type field, an initial packet sequence number field, a packet sequence number range field, and a transmission time interval field, where a value of the type field in the first control frame corresponds to a type of the first control 
regarding claims 4 and 16, after receiving the at least one data packet from the second device, sending third control signaling to the second device, where the third control signaling comprises the first packet sequence number (see at least paragraphs 720-724, after receiving the at least one data packet, transmitting an ack packet or an error packet for informing that a data packet of which the sequence number is greater than No. V is prevented from transmission); and
receiving a response to the third control signaling from the second device, where the response to the third control signaling comprises the first packet sequence number and information about at least one data packet that corresponds to at least one packet sequence number that starts from the first packet sequence number (see at least paragraphs 720-724, the node that receives the error packet transmits a new request packet including the first packet sequence number and information about the first packet sequence number including the sequence number range and the transmission deadline).

Regarding claims 9 and 17, Tanaka discloses or suggests a method for transmission control and a computer-readable storage medium storing one or more instructions executed by at least one processor (see at least paragraphs 170-176, CPU loads a program into a RAM and executes the program while using the RAM) to perform operations comprising:
receiving, by a second device, first control signaling from a first device (see at least paragraph 432, receiving a request packet that instructs the destination device to transmit a group of data packets), where the first control signaling comprises a first packet sequence number, a first packet sequence number range that starts from the first packet sequence number, and a first transmission time interval (see at least Fig. 12 and paragraphs 386-405, the request packet comprises a start sequence number, a sequence number range, and a deadline indicating a transmission time interval for transmitting data packets of the group of data packets (e.g., the packet with the sequence number Qfrom to the packet with the sequence number Qto)); and
sending, by the second device, a first group of data packets to the first device based on the first control signaling at the first transmission time interval, where the first group of data packets correspond to sequence numbers within the first packet sequence number range (see at least paragraphs 429 and 430, sending data packets corresponding to the sequence numbers indicated in the request packet from the destination device);
regarding claims 10 and 18, the first control signaling is encapsulated in a first control frame, and the first control frame comprises a type field, an initial packet sequence number field, a packet sequence number range field, and a transmission time interval field, where a 
regarding claims 11 and 19, after sending the at least first group of data packet to the first device, receiving, by the second device, second control signaling from the first device (see at least paragraph 432, receiving a second request packet that instructs the destination device to transmit a group of data packets, where the loss detecting unit determines whether or not the sequence number Q is a sequence number previously requested for transmission, where the request packet can be transmitted multiple times for a plurality of groups of data packets), where the second control signaling comprises a second packet sequence number, a second packet sequence number range, and a second transmission time interval, the second group of data packets correspond to sequence numbers that start from the second packet sequence number within the second packet sequence number range, the second transmission time interval indicates a time interval for sending data packets of the second group of data packets, and the second sequence number is greater than a packet sequence number of the first data 
sending, by the second device, a plurality of second data packets to the first device based on the second control signaling at the second transmission time interval, where the plurality of second data packets are data packets within the second packet sequence number range (see at least paragraphs 429 and 430, sending data packets corresponding to the sequence numbers and the transmission deadline indicated in the second request packet from the destination device); and
regarding claims 12 and 20, receiving, by the second device, third control signaling from the first device, where the third control signaling comprises the first packet sequence number (see at least paragraphs 720-724, receiving an ack packet or an error packet for informing that a data packet of which the sequence number is greater than No. V is prevented from transmission); and
sending, by the second device, a response to the third control signaling to the first device, where the response to the third control signaling comprises the first packet sequence number and information about at least one data packet that corresponds to at least one packet sequence number that starts from the first packet sequence number (see at least paragraphs 720-724, the node that receives the error packet transmits a new request packet including the .

Allowable Subject Matter
Claims 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 is currently rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mukherjee et al. (US 2013/0272291) discloses a data request technique, where a mobile device signals the sequence number of the first data units that it wants to receive from the access point and, in response, the access point provides a sequence number range of the available data units to the mobile device in a message (see at least paragraphs 71-102).
Rozenberg et al. (US 2017/0034545) discloses a technique for requesting media stream packets having a sequence number or range (see at least paragraph 63).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        02/04/2022